Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-16-00745-CV

                                          IN RE Tom RETZLAFF

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: November 23, 2016

PETITION FOR WRIT OF MANDAMUS AND MOTION FOR EMERGENCY STAY DENIED

           On November 15, 2016, Relator filed a petition for writ of mandamus and motion for

emergency stay. The court has considered Relator’s petition for writ of mandamus and is of the

opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are denied. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 2014-CI-17145, styled E.M. and V.B.M. v. Philip R. Klein, Klein
Investigations & Consulting, and James W. Landess, pending in the 73rd Judicial District Court, Bexar County, Texas,
the Honorable David A. Canales presiding. The order about which Relator complains was signed by the Honorable
Antonio Arteaga, presiding judge of the 57th Judicial District Court, Bexar County, Texas.